Atkinson, J.
A wife instituted a suit for a total divorce, permanent alimony, and attorney’s fees, on the grounds of cruel treatment and habitual drunkenness. The respondent’s answer denied the allegations as to the grounds of divorce, and alleged cruel treatment upon the part of the wife, and prayed that alimony and attorney’s fees be denied to the wife, and that the respondent should have the custody of the child. A first verdict was rendered, finding in favor of a divorce between the parties. The second verdict was “that the jury finds against granting the divorce.” The plaintiff made a motion for new trial, on the following grounds: “1. That the verdict is contrary to law; (2) that the verdict is contrary to the evidence; (3) because the verdict of the jury trying the said case was not responsive to all of the issues; the suit being for divorce, permanent alimony, and counsel fees, counsel representing the plaintiff and defendant had agreed that the jury should find a verdict for twenty dollars ($20) per month as permanent alimony for the support of the child, payable on the 10th day of each month, until the child reaches the age of eighteen (18) years, and also the sum of twenty-five dollars ($25) as attorney’s fees. The jury returned a verdict against the grant of the divorce, but failed to incorporate therein any allowance for permanent alimony and counsel’s fees, which had been agreed upon by the counsel, and the court had charged the jury in terms to return a verdict for alimony and counsel’s fees in accordance with the agreement of counsel.” A brief of the evidence was approved by the trial judge, as were also the grounds of the motion for new trial, and at the hearing a new trial was denied. Held:
1. The evidence, though conflicting, was sufficient to support the verdict finding against the grant of divorce.
2. The jury returning the second verdict having found against the grant *91of a divorce to the wife, and the wife’s right to such alimony being dependent on the grant to her of a divorce by the jury returning such verdict, her application for permanent alimony fell with the verdict denying her a divorce. Civil Code (1910), § 2954; Stoner v. Stoner, 134 Ga. 368 (67 S. E. 1030); Wise v. Wise, 156 Ga. 459, 471 (119 S. E. 410); Brightwell v. Brightwell, ante, 89 (129 8. E. 658).
No. 4460.
September 18, 1925.
Robert L. Golding, for plaintiff.

Judgment affirmed.


All the Justices concur.